I dissent. Under the statute as heretofore construed by this court, in cases cited in the prevailing opinion, plaintiff must plead and prove a violation of the statute on the part of defendant. It having been determined that the statute requiring wing fences was inapplicable as to railroad station grounds, to hold that the railroad company must construct and maintain a wing fence somewhere beyond the railroad station grounds and intervening between such grounds and the next crossing is not required by the statute. There is nothing in the record to justify this court in ruling that wing fences be established somewhere between the railroad station grounds and the next crossing where a wing fence is required to be established. In the instant case, it is shown the wing fence was constructed at the next railroad crossing.